FILED
                                                               COURT OF APPEALS 01V 1
                                                               'STATE OF WASHINGTON

                                                               2018 JUN I I Ati 8:5L



  IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE

In the Matter of the Marriage of        )       No. 75597-8-1
                                        )       consolidated with
MARYAM JAVAN,                           )       No. 75336-3-1
                                        )
             Respondent,                )
                                        )
      and                               )
                                        )       UNPUBLISHED OPINION
AMIN KHANOF,                            )
                                        )       FILED: June 11, 2018
                    Appellant.          )
                                        )

      VERELLEN, J. — Amin Khanof challenges various provisions of the

parenting plan and child support order entered when the trial court dissolved his

marriage to Maryam Javan. Khanof also challenges the court's order compelling

discovery. But Khanof has not provided an adequate record for review nor

meaningful argument supported by pertinent legal authority. He also fails to

demonstrate any abuse of discretion. We affirm.

                                      FACTS

      Khanof and Javan were married in 2010. Javan filed fora divorce in 2015.

They have one child in common. On April 8, 2016, the court entered an order

compelling discovery when Khanof failed to respond to interrogatories. The court
No. 75597-8-1/2



entered judgment against Khanof for $750. On April 29, 2016, the court denied

Khanof's motion to reconsider.

       On June 13, 2016, the court entered orders dissolving the marriage and

providing for the care and support of the child. On July 1, 2016, the court denied

Khanof's motion to reconsider the parenting plan and child support order.

       Khanof appeals.'

                                     ANALYSIS

      As a threshold matter, we note that most of the factual allegations and legal

argument in Khanof's briefing are unsupported by any meaningful reference to the

record or relevant authority, in violation of the Rules of Appellate Procedure

(RAP).2 This court generally will not consider arguments unsupported by pertinent

authority, references to the record, or meaningful analysis.3 Additionally, the party

seeking review has the burden of perfecting the record so the reviewing court has




        1 In Khanof's notice of appeal filed August 1, 2016, he designates the
"Parenting Plan order and Child support order entered on May 18 and July 19th,
2016." The court entered the parenting plan and child support order on June 13,
2016. No parenting plan entered on May 18, 2016 appears in the record before
this court. And no child support order entered on July 19, 2016 appears in the
record before this court.
        2 See RAP 10.3(a)(5)("Reference to the record must be included for each
factual statement"); RAP 10.3(a)(6)(Legal argument in the brief must include
"citations to legal authority and references to relevant parts of the record.").
       Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 809, 828 P.2d
       3

549(1992).




                                          2
No. 75597-8-1/3



before it all relevant evidence.4 An insufficient record on appeal precludes review

of the assigned error.5

       Although we recognize both parties are self-represented on appeal, we hold

such litigants to the same standard as an attorney.6 These deficiencies present

substantial obstacles to our consideration of Khanof's appeal. His appeal fails for

lack of citations to an adequate record, pertinent legal authority, and meaningful

argument. Additionally, he fails to establish any abuse of discretion.

I. Child Support Order

       Khanof challenges various provisions of the child support order.

       We review child support orders for abuse of discretion.7 A trial court

abuses its discretion if it bases its ruling on unreasonable or untenable grounds.5

"In considering appeals regarding the setting of child support . .. trial court

decisions in dissolution proceedings will seldom be changed on appeal."9




       4   Bulzomi v. Dep't of Labor & Indus., 72 Wn. App. 522, 525, 864 P.2d 996
(1994).
       5   Id.
       Westberg v. All-Purpose Structures, Inc., 86 Wn. App. 405, 411, 936 P.2d
       6

1175 (1997).
       7   Matter of Marriage of Booth, 114 Wn.2d 772, 776, 791 P.2d 519(1990).
       8 State ex rel. M.M.G. v. Graham, 159 Wn.2d 623, 633, 152 P.3d 1005
(2007)(quoting In re Marriage of Leslie, 90 Wn. App. 796, 802-03, 954 P.2d 330
(1998)).
       9 Booth, 114 Wn.2d at 776.




                                           3
No. 75597-8-1/4



       First, Khanof assigns error to the child support order because the trial court

"ignor[ed] the fact that equal residential time incurs equal child expenses to both

parties."1°

       Additionally,"RCW 26.19.075 gives the trial court discretion to deviate from

the basic child support obligation based on a variety of factors, one of which is the

amount of residential time the children spend with the parents."11 But Khanof does

not offer any authority or argument to establish that the court is required to deviate

from the standard calculation when the parties have equal residential time.

       Second, Khanof claims the trial court erred in imputing income to him

because there is "no evidence of voluntary unemployment."12

       A trial court calculates the child support obligation based on the combined

monthly income of both parents.13 A court will impute income to a parent for

purposes Of child support when the parent is voluntarily unemployed or

underemployed.14 "The court shall determine whether the parent is voluntarily

underemployed or voluntarily unemployed based upon the parent's work history,

education, health, and age, or any other relevant factors."15




       10   Appellant's Br. at 5.
       11   Graham, 159 Wn.2d at 636.
       12   Appellant's Br. at 9.
       13 In re Marriage of Pollard, 99 Wn. App. 48, 52, 991 P.2d 1201 (2000).
       14 RCW 26.19.071(6).

       15   Id.




                                          4
No. 75597-8-1/5



       But Khanof does not provide a record of the evidence before the trial court

when it entered the child support order on June 13, 2016. In Khanofs motion to

reconsider the parenting plan and child support order, Khanof admitted that he

was unemployed and that he was "studying for his license exam" in July 2016.16

Khanof claims "the court ignore[d] the fact that ... [he] does not[work] due to the

pertinent law which prohibits him from working in a profession which he is trained

for."17 But he provides no citation to the record or authority to support this

argument. Khanof fails to identify any other evidence in the record he provided in

opposition to the claim he was voluntarily unemployed.

       Third, Khanof argues the trial erred when it imputed full-time income to him

and part-time income to Javan. But Khanof's skimpy briefing is conclusory and

does not identify any specific legal issue or cite any authority.

       Finally, Khanof claims the court erred in underestimating Javan's income.

The court imputed Javan's net monthly income at $2,040.93, or $17 an hour.

Khanof argues the court should have imputed Javan's income at a higher amount

given her psychology degree. But Khanof fails to provide any meaningful

argument or citations to the record to support this claim.18 Moreover, in the order


       /8   Clerk's Papers(CP)at 207.
       17   Appellant's Br. at 8.
       18 Khanof attached an exhibit to his reply brief from the U.S. Bureau of
Labor Statistics website showing the 2016 median hourly income for psychologists
was $36.17. "Under RAP 9.11, we may take additional evidence, if among other
bases, it is equitable to excuse a party's failure to present the evidence to the trial
court." Boyd v. City of Olympia, 1 Wn. App. 2d 17, 35, 403 P.3d 956(2017).
Khanof fails to show how any of the criteria are satisfied, and we do not consider



                                          5
No. 75597-8-1/6



dissolving the marriage, the trial court acknowledged,"Ms. Javan is currently

working on obtaining a doctorate degree and is expected to finish in two years.

Ms. Javan's income level should be reviewed in two years."19

       We conclude Khanof fails to demonstrate any abuse of discretion in the

child support order.

II. Parenting Plan

       Khanof also assigns error to various provisions of the parenting plan.

       Trial courts have broad discretion in adopting a parenting plan, and we

generally review such plans for abuse of discretion.29 Appellate courts "are

reluctant to disturb a child custody disposition because of the trial court's unique

opportunity to personally observe the parties."21 "The emotional and financial

interests affected by such decisions are best served by finality. The spouse who

challenges such decisions bears the heavy burden of showing a manifest abuse of

discretion on the part of the trial court."22




this evidence. Harbison v. Garden Valley Outfitters, Inc., 69 Wn. App. 590, 593-
94, 849 P.2d 669 (1993).
       19   CP at 189.
      29 In re Marriage of Littlefield, 133 Wn.2d 39, 46, 51-52, 940 P.2d 1362
(1997); In re Marriage of Katare, 175 Wn.2d 23, 35, 283 P.3d 546(2012).
       21   In re Marriage of Murray, 28 Wn. App. 187, 189, 622 P.2d 1288 (1981).
       22   In re Marriage of Kim, 179 Wn. App. 232, 240, 317 P.3d 555(2014).




                                            6
No. 75597-8-1/7


       First, Khanof assigns error to the parenting plan because the trial court "did

not take a fair position to alternate the custodian right between parties when both

parent[s] are given equal residential time."23

       Khanof cites RCW 26.09.285, which provides that "a parenting plan shall

designate the parent with whom the child is scheduled to reside a majority of the

time as the custodian of the child." He relies on the statute to argue the custodial

right should alternate year to year because the parties share equal residential

time. But his briefing is conclusory and does not cite any authority to support this

argument.

       Next, Khanof argues the exchange location provided in the parenting plan is

unfair. He claims the location must be convenient for both parties. But he fails to

provide any evidence in the record to establish that the current location was an

abuse of discretion.

       Third, Khanof argues "[t]he parenting plan order was not properly designed

to appropriately solve the issues and prevent future conflicts."24 He relies on

RCW 26.09.184(2)25 and (4)(b). Under RCW 26.09.184(2), a permanent parenting

plan must "contain provisions for resolution of future disputes between the

parents." Subsection (4)(b) provides "[t]he parents shall use the designated



       23 Appellant's Br. at 5.
       24 id.


       25 Khanof cites to RCW 26.09.184(2),(6). It appears he meant to cite only
to subsection (2), which addresses resolution of future disputes and not
subsection (6), which addresses residential provisions.




                                          7
No. 75597-8-1/8


process to resolve disputes relating to implementation of the plan."

       Here, the parenting plan does contain a dispute resolution provision.

Khanof claims this provision fails to prevent future conflicts because "there is no

time for using dispute resolution process which also is very expensive for both

parties."26 Again, Khanof fails to present any meaningful argument or evidence to

support his assertion that the current dispute resolution process is too time

consuming or expensive. He has not established that the trial court abused its

discretion in adopting the existing dispute resolution provision.

       Khanof also claims the trial court erred in failing to prevent future conflict

because it did not add a provision addressing the "transferring of child's stuff and

transferring the parenting responsibility to other parent when one parent is not able

to keep the child."27 He cites no legal authority for such a proposition. His briefing

is conclusory and entirely inadequate.

       Finally, Khanof contends Javan "violated the Riemporary parenting plan by

registering the child in a preschool" without his consent.28 Khanof did not

designate the temporary parenting plan in either notice of appeal. Under

RAP 2.4(b), we "will review a trial court order or ruling not designated in the notice,

including an appealable order, if(1)the order or ruling prejudicially affects the

decision designated in the notice, and (2) the order is entered, or the ruling is



       26   Appellant's Br. at 10.
       27   Id.
       28   Id. at 8.




                                           8
No. 75597-8-1/9


made, before the appellate court accepts review." We decline to consider this

issue because Khanof did not designated the temporary parenting plan and he

fails to discuss RAP 2.4.

       We conclude Khanof fails to demonstrate any abuse of discretion in the

parenting plan.

IV. Order Compelling Discovery

       Khanof also challenges the order compelling discovery. He argues the

order "ignores CR 26 requirements" because Javan's attorney did not attempt to

arrange a "mutually convenient" conference.29

       We review a trial court's discovery orders for abuse of discretion.30 Before

a court will consider a motion to compel discovery, "the moving or objecting party

shall arrange for a mutually convenient conference in person or by telephone."31

       On February 19, 2016, Javan's attorney e-mailed Khanof concerning

interrogatories that were due on February 22, 2016. The e-mail stated, "In the

event you do not serve your answers on that date, we will have a CR 26

conference on Tuesday, February 23, 2016 at 1:30 pm in my office."32 On

February 20, 2016, Khanof responded that if he was unable to answer the

interrogatories by February 22,"we should schedule a mutually convenient


      29 Id. at 6-7.
      3° Cedell v. Farmers Ins. Co. of Wash., 176 Wn.2d 686, 694, 295 P.3d 239

(2013).
      31   CR 26(i).
      32   CP at 96.



                                         9
No. 75597-8-1/10


conference."33 Khanof asked Javan's attorney to give him some other options

because he was not available on February 23.

       Khanof claims a "mutually convenient conference is not possible to be

arranged unilaterally."34 Yet again, the record is minimal, his briefing is

conclusory, and he provides no meaningful authority supporting an abuse of

discretion.

       We conclude Khanof fails to demonstrate any abuse of discretion in the

order compelling discovery.

       Therefore, we affirm.




WE CONCUR:



s&D,QA\ --cs2e‘ 1



       33   CP at 139.
       34   Appellant's Br. at 11.



                                          10